                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                                                       FILED
                           MISSOULA DIVISION                             NOV O5 2019
                                                                       Clerk, U.S. District Court
                                                                          District Of Montana
                                                                                Missoula
 UNITED STATES OF AMERICA,
                                                   CR 18- 38- M- DLC
                      Plaintiff,

        vs.                                        ORDER

 JOHN CICERO HUGHES,

                      Defendant.

      Before the Court is Defendant John Cicero Hughes's Opposed Combined

Rule 29 and Rule 33 Motion. (Doc. 126.) The Court denies the motion.

                                   BACKGROUND

      Following a five-day jury trial culminating in five hours of deliberation,

Hughes was convicted on all counts of a twenty-count indictment. The counts of

conviction are: (1) one count of health care fraud; (2) seventeen counts of theft of

government money; (3) one count of false statements; and (4) one count of social

security disability insurance fraud. All counts relate to Hughes' s procurement of

disability payments through the Department of Veterans Affairs and the Social

Security Administration. Hughes now moves for judgment of acquittal on all

counts under Federal Rule of Criminal Procedure 29 and for a new trial under Rule

33.
                                         -1-
                                    DISCUSSION


I.    Rule 29 Motion

      Within 14 days of a guilty verdict, a defendant may move for judgment of

acquittal pursuant to Federal Rule of Criminal Procedure 29( c)( 1). If the Court

grants a motion for acquittal under this section, it must then "conditionally

determine whether any motion for a new trial should be granted if the judgment of

acquittal is later vacated or reversed." Fed. R. Crim. P. 29(d)(l). "Ajudgment of

acquittal is improper if, viewing the evidence in the light most favorable to the

government, a rational trier of fact could have found the defendant guilty beyond a

reasonable doubt." United States v. Ching Tang Lo, 447 F.3d 1212, 1221 (9th Cir.

2006) (quoting United States v. Alston, 974 F.2d 1206, 1210 (9th Cir. 1992)).

      Consistent with Hughes' s oral Rule 29 motions made during trial, he argues

that the government failed to meet its evidentiary burden as to each count of

conviction.

      A. Count 1: Health Care Fraud

      Hughes was convicted of one count of health care fraud in violation of 18

U.S.C. § 1347. The Court's elements instruction derived directly from Ninth

Circuit Criminal Pattern Jury Instruction 8.128A. In convicting Hughes on Count

1, the jury unanimously found that: ( 1) Hughes knowingly and willfully executed a
                                         -2-
scheme or plan to obtain money or property under the custody or control of a

health care benefit program by means of material false or :fraudulent pretenses or

representations; (2) he acted with the intent to defraud; (3) the Veterans Health

Administration and Veterans Benefits Administration 1 were health care benefit

programs; and (4) the scheme or plan was executed in connection with the delivery

or payment for health care benefits, items, or services. (Doc. 115 at 16.)

       Hughes argues that the government did not prove health care fraud because:

( 1) it failed to prove that Hughes acted with intent to defraud; (2) it failed to prove

that Hughes made materially false statements; and (3) it failed to show that Hughes

did not act out of ignorance, mistake, or accident. (Doc. 127 at 4-5.) A reasonable

jurist could find that the government met its burden as to each element of health

care fraud.

       First, the jury saw video evidence of Hughes running errands, driving, riding

a motorcycle, and clearing snow off the roof of an RV, activities that could

reasonably be viewed as inconsistent with the information Hughes provided to the

VA healthcare provider who assessed his disability rating on January 23, 2018.



1
 Both the Veterans Health Administration and Veterans Benefit Administration fall under the
umbrella of the Department of Veterans Affairs ("VA"). The distinction between the subagencies
was relevant to Hughes's motion to suppress (see Doc. 93), but is not relevant to this Order.
Thus, the Court refers generally to the VA throughout.
                                             -3-
Given that inconsistency, it would not be unreasonable for a jurist to find that

Hughes acted knowingly, willfully, and with the intent to defraud. Second, a jurist

could also reasonably conclude that Hughes' s statements to the provider were

material, as the provider testified that she took them into account in her evaluation

of Hughes' s disability. Third and finally, the fact that the VA did not inform

Hughes of an obligation to report changes in his condition is fertile ground for a

defense to the requisite mental state but not a reason to grant Hughes' s motion for

acquittal. Hughes made this argument to the jury, and the jury rejected it, which

was not unreasonable in light of the evidence supporting its finding that Hughes

exaggerated his condition during the January 23, 2018 assessment. The jury was

not instructed that it could convict simply on Hughes' s failure to update the VA as

his symptoms improved, and there is no reason to believe that they convicted him

on such basis.

      B. Count 2-18: Theft of Government Money

      The jury convicted Hughes of seventeen counts of theft of government

money in violation of 18 U.S.C. § 641. Following Ninth Circuit Criminal Pattern

Jury Instruction 8.39, the jury found as to each count that: (1) Hughes knowingly

converted to his use money with the intention of depriving the owner of the use or

benefit of the money; (2) the money belonged to the United States; and (3) the
                                         -4-
value of the money was more than $1,000. (Doc. 115 at 20.) The jury also

received the pattern instruction defining the word "knowingly":

      An act is done knowingly if the defendant is aware of the act and does
      not act through ignorance, mistake, or accident. The government is not
      required to prove that the defendant knew that his acts or omissions
      were unlawful. You may consider evidence of the defendant's words,
      acts, omissions, along with all the other evidence, in deciding whether
      the defendant acted knowingly.

(Doc. 115 at 29.)

      Hughes argues that the government's evidence did not support the jury's

finding that he acted knowingly. The Court disagrees. Hughes' s argument

depends, again, on the VA's failure to put him on notice of a continuing obligation

to report improvements in his health. While it is somewhat curious that the VA

materials did not include such language, it is not grounds for acquittal, as the

counts of conviction do not include an element of a duty to disclose. Hughes

argued at trial that he did not act knowingly because the VA failed to inform him

that he must update the VA if his abilities exceed his rating. The jury disagreed,

which was not unreasonable. The jury heard evidence of Hughes' s physical health

and abilities throughout the relevant time period, and it reasonably concluded that

Hughes acted knowingly when he received his disability checks each month.




                                         -5-
      C. Count 19: False Statements

      Hughes was convicted of one count of false statements in violation of 18

U.S.C. § 1001. Consistent with Ninth Circuit Criminal Pattern Jury Instruction

8.73, the jury found that: (1) Hughes made a false statement in a matter within the

jurisdiction of the VA; (2) he acted willfully-deliberately and with knowledge that

the statement was untrue and that his conduct was unlawful; and (3) the false

statement was material to the activities or decisions of the VA, meaning that it had

a natural tendency to influence, or was capable of influencing, the agency's

decisions or activities. (Doc. 115 at 22.)

      Hughes contends that the government failed to meet its burden of proving

that his false statements were material, mirroring his materiality argument

regarding Count 1. See supra p. 4. The argument similarly fails as to Count 19.

The jury heard testimony from the healthcare provider to whom Hughes's false

statements were made. She testified about how and why she considered the

statements in her assessment, which was in turn used to determine Hughes' s

appropriate level of disability.

      D. Count 20: Social Security Disability Insurance Fraud

      The jury convicted Hughes of one count of Social Security Disability

Insurance Fraud in violation of 42 U.S.C. § 408(a)(4). Because there is no relevant
                                         -6-
pattern instruction, the elements instruction mirrored the requirements of the

statute and the theory presented to the grand jury in the indictment. The jury found

that: ( 1) Hughes had knowledge of an occurrence or event affecting his continued

right to receive Social Security Disability Insurance benefits; (2) he knowingly

concealed or failed to disclose the occurrence or event; and (3) he intended to

fraudulently secure such benefit when no such benefit was authorized. (Doc. 115

at 24.)

          Hughes argues that the government failed to establish: ( 1) that Hughes acted

knowingly and with fraudulent intent; and (2) the occurrence of an event

necessitating disclosure or Hughes's knowledge of such event and its effect on his

right to receive further benefits. The Court disagrees. The government introduced

evidence supporting its position that Hughes knew that his activity level had

substantially improved following his initial application for benefits. The evidence

was sufficient for a reasonable jurist to find both the requisite mens rea and

Hughes' s knowledge of an occurrence or event-the improvement in his health and

ability-necessitating disclosure.

          The Court denies Hughes' s Rule 29 motion. Hughes appropriately raised

each of the arguments made in his motion to the jury, which considered but



                                           -7-
rejected them. The Court will not overturn the jury's factual findings, made after a

week of testimony and a substantial period of deliberation.

II.   Rule 33 Motion

      Under Rule 33, the Court may "vacate any judgment and grant a new trial if

the interest of justice so requires." "A district court's power to grant a motion for a

new trial is much broader than its power to grant a motion for judgment of

acquittal." United States v. A. Lanoy Alston, D.MD., P.C., 974 F.2d 1206, 1211

(9th Cir. 1992). "If the court concludes that, despite the abstract sufficiency of the

evidence to sustain the verdict, the evidence preponderates sufficiently heavily

against the verdict that a serious miscarriage of justice may have occurred, it may

set aside the verdict, grant a new trial, and submit the issues for determination by

another jury. Id. at 1211-12 (quoting United States v. Lincoln, 630 F.2d 1313,

1319 (8th Cir. 1980)).

      Hughes argues that, "[i]n addition to the multiple evidentiary failings in the

Government's case set forth in [his] Rule 29 motion, ... the interests of justice

necessitate a new trial because a key defense witness, Wendy Hughes, asserted her

right to silence and was unable to testify." (Doc. 127 at 10.) As discussed above,

the evidence is sufficient to support the jury's verdict. The same considerations

counsel the Court to deny the Rule 33 motion on the basis of evidentiary
                                         -8-
insufficiency. Rule 33 gives the Court the authority to grant a new trial because it

"com[es] to a different conclusion than did the jury." A. Lanoy Alston, 974 F.2d at

1213. The Court does not find that such extraordinary relief is warranted here;

both parties presented substantial evidence and made strong arguments, and the

Court trusts the jury's reasoning and deliberation.

      As to Hughes' s alternative argument in favor of a new trial, Hughes wanted

to call his wife, Wendy, to the stand, but she asserted a blanket Fifth Amendment

privilege. On the record, the Court heard argument on this issue from the parties

and from Wendy's attorney. Wendy was present at many of Hughes' s medical and

benefits appointments, and she received financial benefit as Hughes's caregiver.

Hughes' s counsel admitted he could not think of any relevant question for Wendy

that would not implicate her Fifth Amendment rights. The Court agreed with

counsel's assessment, concluding on the basis of "its knowledge of the case and of

the testimony expected from the witness," that Wendy "could legitimately refuse to

answer all relevant questions." United States v. Klinger, 128 F.3d 705, 709 (9th

Cir. 1997) (quoting United States v. Tsui, 649 F.2d 365,368 (9th Cir. 1981)).

      Hughes does not suggest that the situation will be any different if the Court

grants his motion for a new trial. Rather, he posits that the only meaningful relief

would be to seek immunity for Wendy, and he does not present any legal authority
                                         -9-
demonstrating that he is entitled to such relief. In any event, the Court finds that

the interests of justice do not weigh in favor of granting Hughes's motion on the

basis of Wendy's unavailability. For one thing, it remains unclear what Wendy

could have said that would have helped Hughes. And any such evidence would

likely have been duplicative, given the supportive testimony of friends and family

members who witnessed Hughes's condition throughout the relevant time period.

Hughes had the opportunity to mount a full defense, and the interests of justice do

not support his motion for a new trial.

      Accordingly, IT IS ORDERED that Defendant John Cicero Hughes's

Opposed Combined Rule 29 and Rule 33 Motion is DENIED.

      DATED this    5� day of November, 2019.




                                                 Dana L. Christensen, Chief Judge
                                                 United States District Court




                                          -10-
